February 24, 2006


Ms. Connie Hawkins
Bush & Ramirez, P.C.
24 Greenway Plaza, Suite 1700
Houston, TX 77046
Mr. Marion D. Allen
Robert T. Rice & Associates
100 North Velasco
Angleton, TX 77515

RE:   Case Number:  04-1046
      Court of Appeals Number:  13-03-00232-CV
      Trial Court Number:  18497*RM02

Style:      WAL-MART STORES, INC.
      v.
      KATHY SPATES

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 59.1, after granting the
petition for review and without hearing oral argument, the  Court  delivered
the enclosed per curiam opinion and judgment in the above-referenced  cause.



                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy      |
|   |Wilborn        |
|   |Mr. Jerry Deere|